Citation Nr: 0935318	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
status post nephrectomy with pulmonary metastasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
December 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In May 2007, through his representative, the Veteran 
requested to appear before a travel board.  However in July 
2007 the Veteran withdrew that request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

A review of the record finds that the Veteran served two 
tours in the Republic of Vietnam.  See April 2004 VA PTSD 
examination.  In April 2004, he was afforded an Agent Orange 
Evaluation.  The medical history of the Veteran recorded his 
diagnosis of renal cell carcinoma in 2002 and the discovery 
of the metastasis of cancer on his lung.  During this 
examination the Veteran stated he had handled Agent Orange in 
the course of his duties in Vietnam.  See Statement, March 
2003, A.F. Captain, retired.

The treatment the Veteran has received for his cancer has 
been entirely private and the private records before the 
Board are largely devoid of any reference to etiology of that 
cancer.  In one February 2005 letter, a private physician 
considered whether the Veteran's exposure to Agent Orange in 
Vietnam could be potentially responsible for the Veteran's 
renal cell carcinoma.  The physician noted his review of 
literature regarding such exposure and he concluded that the 
data was somewhat ambiguous.  He concluded that he could not 
"deny the possibility" that Agent Orange had resulted in 
the Veteran developing metastatic kidney cancer.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, a more definitive opinion is required prior to a 
decision on the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

	     1.  Transfer the claims file to an 
oncologist or another appropriate 
examiner for an opinion.  The examiner 
should be provided a copy of this remand 
together with the Veteran's entire claims 
folder, and the examiner is asked to 
indicate that the claims folder has been 
reviewed in conjunction with the 
preparation of the opinion.  Following 
this review of the claims file, and in 
particular the February 2005 opinion 
statement from the private physician, Dr. 
P, and the April 2004 Agent Orange VA 
evaluation, the examiner is asked to 
state whether it is at least as likely as 
not that the Veteran's renal cell 
carcinoma, status post nephrectomy with 
pulmonary metastasis is causally related 
to active service, to specifically 
include the conceded exposure to 
herbicide Agent Orange.  The examiner is 
asked to provide a complete rationale for 
any opinion reached.

	     Note 1:  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

               Note 2:  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  The clinician is 
advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the examination 
report and explain why.

	     3.  Then readjudicate the claim.  If 
the claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

